Title: Thomas Jefferson to Bernard Peyton, 20 March 1818
From: Jefferson, Thomas
To: Peyton, Bernard


                    
                        Dear Sir
                        Monticello
Mar. 20. 18.
                    
                    I recieved yesterday your favor of the 16th and am thankful for your attention to my wants. I saw William Johnson the evening before his boat started last. he told me that he should not go down himself, but that his brother would, and he would be answerable for every thing trusted to him as if to himself. I was on horseback and at the river side, so could not give him a written order, but shall hereafter be willing to trust his boat whether he is with it himself or not, and consequently would wish the rest of my wines to be delivered to the conductor of his boat whenever called for.   the impossibility of buying raw cotton obliges me to recur to the cultivating it myself. so much has it got out of practice that even the seed is lost in this part of the country. could you possibly buy me a sack or barrel of about 5. bushels. it will be a great accomodation to me. affectionately yours
                    Th: Jefferson
                